Citation Nr: 0943259	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-17 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for L4-L5 degenerative disc disease with arthritis, status 
post laminectomy, with mechanical back pain.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for L4-
L5 degenerative disc disease with arthritis, status post 
laminectomy, with mechanical back pain and assigned a 10 
percent evaluation effective December 15, 1997.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the his July 2009 Board hearing, the Veteran reported 
that he was seen on a monthly basis by his private physician, 
J.R.M., M.D., for his back.  The record indicates that the 
Veteran has received treatment from by Dr. M. during the 
entire appeals period.  Although letters in support of the 
Veteran's claim have been received from Dr. M., all of the 
Veteran's private treatment reports from 1997 to 2009 have 
not been associated with the claims file.  The RO should 
obtain any available treatment records from Dr. M. and should 
associate them with the claims file.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA examination in March 2008.  The 
Veteran contends that the March 2008 VA examination is 
inadequate.  During his July 2009 Board hearing, the Veteran 
requested to be scheduled for a new VA examination by a 
different VA examiner.  The Veteran also indicated that his 
disability had gotten worse since the March 2008 VA 
examination.  

The March 2008 VA examination included range of motion 
testing; however, the examiner noted that the Veteran had 
somewhat over exaggerated responses to testing.  Therefore, 
it is difficult to assess the severity of the Veteran's 
disability based on the examination report.  A September 2007 
letter from the Veteran's private physician shows that he 
experiences incapacitating episodes due to his back 
disability, as well as radiation of pain into the legs.  The 
March 2008 VA examination did not address whether the Veteran 
had incapacitating episodes requiring bed rest prescribed by 
a physician.  Therefore, the Board finds that a remand for a 
supplemental examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain all outstanding 
treatment records from J.R.M., M.D. from 
1997 to 2009, and should associate them 
with the claims file.  

2.  After all available medical records 
have been associated with the claims 
file, the RO should refer the case for a 
new VA orthopedic examination, to 
determine the current severity of his 
service-connected L4-L5 degenerative disc 
disease with arthritis, status post 
laminectomy, with mechanical back pain.  
If possible, the examination should be 
conducted by an examiner who has not 
previously examined the Veteran for his 
service-connected low back disorder.  The 
claims folder must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the 
findings reported in detail.  Following a 
review of the record and an examination 
of the Veteran, the examiner should 
provide a response to all of the 
following:

(a)  The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring range 
of motion (with and without repetition).  
He/she should also note whether there is 
any objective evidence of weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees.  The examiner 
should also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

(b)  The examiner should indicate whether 
the Veteran's service-connected back 
disability is productive of 
incapacitating episodes, and, if so, 
comment on the frequency and duration of 
any such incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires physician-prescribed bed rest 
and treatment by a physician.

(c)  After considering the Veteran's 
documented medical history, the examiner 
should identify all impairment associated 
with the Veteran's back disability, 
including any associated neurological 
manifestations secondary to low back 
disability.

(d)  The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
service-connected L4-L5 degenerative disc 
disease with arthritis, status post 
laminectomy, with mechanical back pain 
causes marked interference with his 
employment beyond that anticipated by a 
schedular evaluation or, in the 
alternative, renders him unable to follow 
a substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes 
marked interference with employment or an 
inability to follow a substantially 
gainful employment.  If the examiner 
cannot determine whether the Veteran's 
spinal disorder causes marked 
interference with his employment beyond 
that anticipated by a schedular 
evaluation on a medical scientific basis 
without resort to speculation, the 
examiner should clearly specify so in the 
report with an explanation as to why this 
is so.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
